Citation Nr: 0718629	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left eye condition.
	

2.  Entitlement to an initial compensable rating for 
degenerative changes to the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 until July 
1984 and in the National Guard from February 1984 until 
December 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a left eye condition and granted service 
connection and assigned a noncompensable rating for the left 
elbow condition, effective from April 29, 2003.  In April 
2006, the undersigned Veterans' Law judge conducted a hearing 
regarding the issues on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence of current left eye 
condition.

2.  During the course of the appeal period, the service 
connected degenerative changes to the left elbow have been 
manifested by subjective complaints of pain with no clinical 
evidence of limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.


CONCLUSIONS OF LAW

1.  Left eye condition was not incurred in or aggravated by 
service, active duty for training, or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for an initial compensable disability rating 
for degenerative changes to the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5206, 
5207, 5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).
 
The veteran's service medical records note that he was struck 
with a stick in his eye while on INACDUTRA.  In March 2004, a 
VA examiner concluded that there are no visual or ocular 
deficits related to the in-service trauma and that the 
corneal abrasion to the left eye had healed.  As previously 
stated, a valid service connection claim requires competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Therefore, the claim of service 
connection for left eye condition cannot be granted because 
the disability at issue has resolved.
  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has a left eye condition that is related to his 
active service.  There is no doubt to be resolved in his 
favor, and service connection for left eye condition is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In the case of an initial rating such as this, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the April 2006 hearing, the veteran complained of 
swelling, tenderness, and pain, but he stated that he had 
full range of motion.  He did note that he had decrease range 
of motion when his elbow was swollen.

During the March 2004 VA examination, the veteran was noted 
with full range of motion of flexion, extension, pronation, 
and supination.  There was no tenderness or obvious deformity 
noted.  X-rays revealed minimal degenerative changes.  

In the rating action on appeal, the RO granted service 
connection and assigned a noncompensable rating under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings are rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.

The veteran is right handed and his disability will be rated 
for the minor extremity.  Under VA's Schedule for Rating 
Disabilities, a noncompensable rating is warranted for 
flexion of the forearm limited to 110 degrees.  38 C.F.R. § 
4.71a, DC 5206.  A 10 percent rating is warranted for flexion 
of the forearm limited to 100 degrees (DC 5206), limitation 
of forearm extension to 45 degrees (DC 5207), or limitation 
of supination to 30 degrees or less (DC 5213).  A 10 percent 
rating is warranted for limitation of pronation with motion 
lost beyond the last quarter of arc, hand does not approach 
full pronation (DC 5213).  Normal motion of the elbow is from 
0 degrees of extension to 145 degrees of flexion, 0 to 80 
degrees of forearm pronation, and 0 to 85 degrees of forearm 
supination.  38 C.F.R. § 4.71a, Plate I.  Other diagnostic 
codes relating to elbow ankylosis, impairment of flail joint 
or joint fracture, or nonunion, malunion of the radius and 
ulna are not applicable.  See 38 C.F.R. § 4.71a, DC 5205, 
5208, 5209, 5210, 5211, 5212.

The veteran has reported episodes of left elbow pain.  VA 
examination in March 2004 showed full range of motion, see 38 
C.F.R. § 4.71a, Plate I, with no evidence of increased 
discomfort or loss of mobility on range of motion testing.  
There was no evidence of tenderness, inflammation, edema, 
atrophy, involuntary movement, or fasciculations.  While the 
veteran subjectively complains of pain, there is no objective 
evidence of adequate pathology or visible behavior of the 
veteran to suggest that he has functional loss that could 
support a finding that his limitation of motion meets, or 
more closely approximates, the degrees of limitation of 
motion warranting even a noncompensable evaluation.  See 38 
C.F.R. §§ 4.7, 4.40, 4.45.  A rating under consideration of 
Diagnostic Code 5003 is not compensable here, as a rating 
based on arthritis is only allowed if there is clinical 
evidence of limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

The service-connected left elbow is manifested by full range 
of motion with no clinical evidence of limitation of motion 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
objective findings of the VA examiner in March 2004 hold more 
probative weight than the lay report of symptoms by the 
veteran.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
, 12 Vet. App. at 119.  The Board concludes that, from the 
effective date of service connection in April 2003, clinical 
findings have not shown that the veteran met the criteria for 
a compensable rating.  As the preponderance of the evidence 
is against the claim, it is denied. The benefit of the doubt 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA provided the veteran with content-
complying notice on the claims, including the underlying 
claim of service connection for let elbow condition in a May 
2003 letter.  In July and November 2003 letters, VA notified 
the veteran of the status of the claims and what he could do 
to help.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims and 
the evidence already obtained and that still outstanding.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Where, as in the case of the left 
elbow disability on appeal, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable in the claim on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 supplemental statement of 
the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  

With regard to the duty to assist, the claims file contains 
the veteran's statements in support his claim, including 
testimony at a personal hearing, and reports of VA 
examinations.  At the April 2006 hearing before the 
undersigned, the representative requested that the record be 
held open for 60 days to allow the veteran to submit evidence 
from a private physician.  38 C.F.R. § 20.709.  That period 
of time has lapsed, and no additional evidence has been 
received.  All identified and available treatment records 
have been secured.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for left eye condition is 
denied.	

Entitlement to an initial compensable rating for degenerative 
changes to the left elbow is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


